Title: [Diary entry: 30 August 1785]
From: Washington, George
To: 

 Tuesday 30th. Mercury at 72 in the Morning—72 at Noon and 74 at Night. But little Wind and that westerly—clear and pleasant. Rid to my Plantations at the Ferry—Dogue run and Muddy hole. Found the Corn a good deal improved in its looks, and that it had put forth many young Shoots but it is to be apprehended that the tassel in a great deal of it had got too dry for the farina to impregnate the grain. The Wheat which had been Sowed before the late rains fell was up, and coming up, very well. I observed that Corn, whh. had been planted under the Persimon trees in the fields looked as thriving and well as that which was not shaded—the same thing I had observed before (formerly) with respect to Wheat under these sort of trees and also of grass which proves them to be a valuable tree in Inclosures. Mrs. Washington visited the Sick Child of Mr. L. Washington, and returned to dinner. Finished gravelling the right hand Walk leading to the front gate from the Court yard.